

115 HR 6334 : Securing America From Epidemics Act
U.S. House of Representatives
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 6334IN THE SENATE OF THE UNITED STATESNovember 30, 2020Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo authorize United States participation in the Coalition for Epidemic Preparedness Innovations, and for other purposes.1.Short titleThis Act may be cited as the Securing America From Epidemics Act.2.FindingsCongress finds the following:(1)Due to increasing population and population density, human mobility, and ecological change, emerging infectious diseases pose a real and growing threat to global health security.(2)While vaccines can be the most effective tools to protect against infectious disease, the absence of vaccines for a new or emerging infectious disease with epidemic potential is a major health security threat globally, posing catastrophic potential human and economic costs.(3)The 1918 influenza pandemic infected 500,000,000 people, or about one-third of the world’s population at the time, and killed 50,000,000 people—more than died in the First World War.(4)The economic cost of an outbreak can be devastating. The estimated global cost today, should an outbreak of the scale of the 1918 influenza pandemic strike, is 5 percent of global gross domestic product.(5)Even regional outbreaks can have enormous human costs and substantially disrupt the global economy and cripple regional economies. The 2014 Ebola outbreak in West Africa killed more than 11,000 and cost $2,800,000,000 in losses in the affected countries alone.(6)The ongoing novel coronavirus outbreak reflects the pressing need for quick and effective vaccine and countermeasure development.(7)While the need for vaccines to address emerging epidemic threats is acute, markets to drive the necessary development of vaccines to address them—a complex and expensive undertaking—are very often critically absent. Also absent are mechanisms to ensure access to those vaccines by those who need them when they need them.(8)To address this global vulnerability and the deficit of political commitment, institutional capacity, and funding, in 2017, several countries and private partners launched the Coalition for Epidemic Preparedness Innovations (CEPI). CEPI’s mission is to stimulate, finance, and coordinate development of vaccines for high-priority, epidemic-potential threats in cases where traditional markets do not exist or cannot create sufficient demand.(9)Through funding of partnerships, CEPI seeks to bring priority vaccines candidates through the end of phase II clinical trials, as well as support vaccine platforms that can be rapidly deployed against emerging pathogens.(10)CEPI has funded multiple partners to develop vaccine candidates against the novel coronavirus, responding to this urgent, global requirement.(11)Support for and participation in CEPI is an important part of the United States own health security and biodefense and is in the national interest, complementing the work of many Federal agencies and providing significant value through global partnership and burden-sharing.3.Authorization for United States participation(a)In generalThe United States is hereby authorized to participate in the Coalition for Epidemic Preparedness Innovations.(b)Board of directorsThe Administrator for the United States Agency for International Development is authorized to designate an employee to serve on the Investors Council of the Coalition for Epidemic Preparedness Innovations as a representative of the United States.(c)Reports to CongressNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that includes the following:(1)The United States planned contributions to the Coalition for Epidemic Preparedness Innovations and the mechanisms for United States participation in such Coalition.(2)The manner and extent to which the United States shall participate in the governance of the Coalition.(3)How participation in the Coalition supports relevant United States Government strategies and programs in health security and biodefense, to include—(A)the Global Health Security Strategy required by section 7058(c)(3) of division K of the Consolidated Appropriations Act, 2018 (Public Law 115–141);(B)the applicable revision of the National Biodefense Strategy required by section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104); and(C)any other relevant decision-making process for policy, planning, and spending in global health security, biodefense, or vaccine and medical countermeasures research and development.(d)United States contributionsAmounts authorized to be appropriated under chapters 1 and 10 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) are authorized to be made available for United States contributions to the Coalition for Epidemic Preparedness Innovations.(e)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.Passed the House of Representatives November 18, 2020.Cheryl L. Johnson,Clerk